Title: From Thomas Jefferson to John Barnes, 18 August 1804
From: Jefferson, Thomas
To: Barnes, John


               
                  
                     Dear Sir
                  
                  Monticello Aug. 18. 1804
               
               I owe Martin Wanscher 35. D. of which he now asks 15. or 20. will you be so good as to make him such a remittance? he lives at the corner of Prince’s & Fairfax streets Alexandria. Accept affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
            